The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                       Tuesday, May 5, 2015

                                        No. 04-15-00031-CR

                                      Richard Allen CLARK,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A1071
                         Honorable N. Keith Williams, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and a motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant,
has provided appellant with a copy of the appellate record, and has informed appellant of his
right to file his own brief.

        If appellant desires to file a pro se brief, he must do so within forty-five (45) days from
the date of this order.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).



                                                       _________________________________
                                                       Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court